Thompson, J.,
delivered the opinion of the court.
In this case the defendant filed a motion for a change of venue, on the ground o'f the prejudice of the judge of the court. Thereupon an election was ordered, and a special judge was elected under the statute. Of this no complaint is made. At a subsequent term of the court the defendant filed another motion for a change of venue, on the ground that the opposite party had an undue influence over the inhabitants of the county. This motion was granted by the special judge; and the venue was thereupon changed to Mississippi county. The plaintiff appeared before the circuit court of that county and moved to remand the cause, for the reason that the change of venue had been improperly granted. This motion was denied by the court, and the plaintiff saved his exception and declined to proceed further in the cause; whereupon the court dismissed it for want of prosecution. The plaintiff prosecutes this appeal and assigns for error the refusal of the circuit court of Mississippi county to remand the cause.
I. If the change of venue was improperly grantedr the circuit court of Mississippi county acquired no jurisdiction of the cause, unless the plaintiff acquiesced in the order changing the venue. This, it seems, he would have done if he had proceeded to trial, as he was the actor. Howe v. Stevenson, 2 S. W. Rep. (Ky.) 233. But, as he did all that he could to have the cause remanded and refused to place himself under the jurisdiction of the court, he is not in the position of one who has suffered a voluntary non-suit, but is in a position to have the propriety of the court’s action reviewed on his exception, according to the doctrine of the case just cited. Indeed the respondent does not question this.
II. But we see no error in the order changing the* *37venue. Whether it was presented in time was a question within the sound discretion of the court to which the application was made. The election of the special judge, when the first application was made, was not a *:change of venue” within the meaning of the act of 1881, which prohibits more than one change of venue in the same case (Sess. Acts 1881, p. 176), though it was a substitution allowed by statute for a change of venue, and either might have been granted without error. Barnes v. McMullins, 78 Mo. 267. The application was based upon a statutory ground, and the good faith of it is a question with which we are not permitted to deal.
With the concurrence of Judge Rombauer, the judgment will be affirmed. It is so ordered.